UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2007 Commission File Number: 333-128780 NCL CORPORATION LTD. (Translation of registrant’s name into English) 7665 Corporate Center Drive Miami, Florida 33126 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- NCL Corporation Ltd. Susan Robison, (305) 436-4762 AnneMarie Mathews, (305) 436-4799 Daniel Mathewes, (305) 436-4607 PublicRelations@ncl.com NCL CORPORATION REPORTS SECOND QUARTER RESULTS FOR 2007 MIAMI – August 22, 2007 - NCL Corporation Ltd. (“NCL” or the “Company”) reported a net loss of $24.6 million on total revenues of $553.1 million for its second quarter ended June 30, 2007, compared to a net loss of $35.1 million on total revenues of $502.8 million for the second quarter ended June 30, 2006.Revenues for the second quarter of 2007 increased 10.0% on a 13.6% increase in Capacity Days partially offset by a 2.5% decrease in Net Yields.The decrease in Net Yields continues to be primarily driven by weakness in ticket pricing for the Company’s Hawaii business, as well as lower onboard revenues.Gross Yields decreased 3.1% from the second quarter of 2006.Occupancy for the second quarter of 2007 was 107.5% compared to 107.3% in the same quarter of 2006. Net Cruise Costs per Capacity Day for the second quarter of 2007 decreased 6.5% compared to the same period in the prior year. The decrease in these costs was primarily attributable to lower payroll and related costs, particularly related to the Company’s Hawaii operations, lower fuel costs, and the timing of dry-docks.Also recorded in the second quarter of 2007 was $3.5 million of insurance proceeds related to a previous year’s claim.During the quarter, average fuel prices, including the impact of fuel hedges, decreased 2.4% to $362 per metric ton from $371 per metric ton in the second quarter of 2006. Gross Cruise Costs per Capacity Day decreased 5.9% compared to the second quarter of 2006. The Company continues to feel the effect of rising interest rates and the weakening of the US Dollar versus the Euro.As a result of an increase in average outstanding borrowings following the deliveries of Pride of Hawai'i and Norwegian Pearl, interest expense (net of interest income) increased approximately 25% to $40.8 million in the second quarter of 2007 from $32.5 million in the second quarter of 2006.With the Dollar/Euro exchange rate weakening to 1.3542 as of June 30, 2007, the Company reported a non-cash foreign exchange translation loss primarily related to marking-to-market of the Company’s Euro-denominated debt of $12.5 million.During the second quarter of 2006, the Company reported non-cash foreign exchange losses of $22.3 million. 1 of 9 In the second half of the year the Company continues to experience pricing pressure in its Hawaii trade but the Caribbean trade has stabilized.Demand for the summer has been strong, particularly in Europe. “Our second quarter results reflect the challenges we continue to face in Hawaii,” said Colin Veitch, president and chief executive officer of NCL Corporation Ltd. “However, as we look out to 2008 we have positive indications that the measures we have implemented thus far are beginning to work.These indications, the success of our newbuilding program and our new shareholder and related equity investment makes it a very exciting time at NCL Corporation.” The Company is looking forward to the introduction of Norwegian Gem, the latest ship in its Jewel-class fleet, this fall.The Norwegian Gem will launch in October 2007 and sail five Mediterranean itineraries before coming to the United States in December 2007. Following a series of inaugural events on the east coast, including the ship's christening, Norwegian Gem will make her winter home in New York with a seven-day Bahamas and Florida itinerary.The ship will summer in Europe sailing seven-day Western Mediterranean cruises. Norwegian Gem's numerous amenities and entertainment include 10 restaurants, 11 bars and lounges, sketch comedy by Second City, dancing, a world-class spa and bowling in the Bliss Ultra Lounge. Terminology and Non-GAAP Financial Measures Capacity Days Capacity Days represent double occupancy per cabin multiplied by the number of cruise days for the period. 2 of 9 Gross Cruise Costs Gross Cruise Costs represent the sum of total cruise operating expenses and marketing, general and administrative expenses. Gross Yields Gross Yields represent total revenues per Capacity Day. Net Yields Net Yields represent total revenues less commissions, transportation and other expenses, and onboard and other expenses per Capacity Day. The Company utilizes Net Yields to manage its business on a day-to-day basis and believes that it is the most relevant measure of its pricing performance and is commonly used in the cruise industry to measure pricing performance.The Company has not provided a quantitative reconciliation of projected Gross Yields to projected Net Yields due to the significant uncertainty in projecting the costs deducted to arrive at this measure. Accordingly, the Company does not believe that reconciling information for such projected figures would be meaningful. Net Cruise Costs Net Cruise Costs represent Gross Cruise Costs excluding commissions, transportation and other expenses and onboard and other expenses. In measuring the Company’s ability to control costs in a manner that positively impacts net income (loss), the Company believes changes in Net Cruise Costs and Net Cruise Costs Excluding Fuel to be the most relevant indicators of its performance and are commonly used in the cruise industry as a measurement of costs. Net Income (Loss) Excluding Non-Cash Foreign Exchange Translation Net Income (Loss) Excluding Non-Cash Foreign Exchange Translation represents net income (loss) before the effect of non-cash foreign exchange translation gains and losses.The Company believes that this financial measure is useful because it excludes non-cash foreign exchange translation gains and losses related to the translation of balance sheet amounts which the Company believes are not relevant to understanding the trends of the Company’s operational performance or its prospects for future operational performance.Management uses this measure to establish operational goals and believes that it may assist in analyzing the underlying trends of the Company’s operational performance over time. 3 of 9 Passenger Cruise Days Passenger Cruise Days represent the number of passengers carried for the period multiplied by the number of days in their respective cruises. Occupancy Percentage Occupancy Percentage, in accordance with cruise industry practice, represents the ratio of Passenger Cruise Days to Capacity Days. A percentage in excess of 100% indicates that three or more passengers occupied some cabins. NCL Corporation Ltd. is an innovative cruise company headquartered in Miami, Florida, with a fleet of 14 ships in service and under construction. The corporation oversees the operations of Norwegian Cruise Line, NCL America, and Orient Lines. The Company recently took delivery of its newest ship,
